UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6664



GENE M. DUNCAN,

                                             Petitioner - Appellant,

          versus


GERALDINE MIRO, Warden; CHARLES M. CONDON,
South Carolina Attorney General,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-01-2410-2-23)


Submitted:   September 30, 2002           Decided:   October 23, 2002


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gene M. Duncan, Appellant Pro Se. Tracey Colton Green, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gene M. Duncan appeals the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2254 (2000). We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Duncan v. Miro,

No. CA-01-2410-2-23 (D.S.C. Mar. 29, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2